Citation Nr: 1414582	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from January 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013 a videoconference hearing was before the undersigned.  A transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran alleges that his hearing has worsened since his last VA examination in October 2010.  A contemporaneous examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the severity of his hearing loss.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran information regarding the impact his hearing loss has on his occupational functioning and daily activities, and should comment whether the Veteran's reports regarding impact are consistent with the level of hearing acuity shown by audiometric studies.  

2.  The RO should then review the record and readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

